Title: From Thomas Jefferson to David Rittenhouse, 8 June 1792
From: Jefferson, Thomas
To: Rittenhouse, David



June 8. 92.

Th: Jefferson incloses to Mr. Rittenhouse the first criticism which has come to his hands on the rod-pendulum as a standard of measure. It is from a clergyman of Scotland. The author’s language is so lax, that it is difficult to know with precision what idea he means to express. It is particularly so in the following sentence at the bottom of the 1st. page. ‘It is therefore impossible to fix an invariable, or nearly equal measure from the rod of such a cyclindrical pendulum—for, measured from the extremities, a second’s pendulum is of all possible lengths from 39 to 58 ½ inches.’—In a preceding passage where he says that ‘the length of the pendulum has nothing to do with the whole length of the rod,’ he cannot possibly mean what he says. That they are the same thing, no body ever pretended; but that, in theory, they have a determinate relation of 2 to 3. to one another, nobody can deny.—He says again pa. 2. ‘no philosopher who has studied the doctrine of the Pendulum ever measured it from it’s extremities.’ Why this observation? Th:J. had made the difficulty, in a bob-pendulum of finding the center of oscillation, from which it was to be measured, one reason for rejecting the bob-pendulum, and adopting the rod-pendulum which admits of being measured from the extremities, because in this one extremity may be made the center of motion.—What does he mean by saying that the difference between the cubic foot proposed by Th:J. and the English cubic foot (which Th:J. had stated to be 1/14 as Mr. Skene does) ‘is a monstrous error?’—If Mr. Rittenhouse can find out what Mr. Skene means to object and will favor Th:J. with his thoughts on it, he will thank him.
